DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 and 21-23 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-20 and 24-30, directed to a non-elected species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/30/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/821,137, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application does not disclose a sharp chisel shape to form a work tip at its distal end of the body; said housing being formed without provisions for water proofing; irrigation and aspiration fluid lines that extend along the blade to the chisel shape; and a power cord being formed without provisions for water proofing or corrosion resistance. Hence, the application does not receive the priority date of 11/22/17.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melvin Garner on 03/24/21.
The application has been amended as follows: 
Claim 1, line 7: delete “but” and add --and--.
Claim 7, lines 2-3: delete “the proximal end of the ceramic crystal transducer” and add --a proximal end of the ceramic crystal transducer--.

Claim 7, line 5: delete “the proximal end of the housing” and add --a proximal end of the housing--.
Claim 7, line 8: delete “the distal end of the housing” and add --a distal end of the housing--.
Claim 10, line 3: delete “the pins” and add --pins--.
Claim 10, line 3: delete “the receptacles” and add--receptacles--.
Claim 12, line 3: delete “of the transducer” and “the connecting body”.
Claim 12, line 4: delete “are retained” and add --and retained--.
Claim 12, line 5: insert --the-- after “housing and”.
Claim 25, line 2: delete “magnetic” and add --electromagnetic--.
Claim 26, line 1: delete “the pin” and add --a pin--.
Reasons for Allowance
Claims 1-30 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of irrigation and aspiration fluid lines that extend along the blade to the sharp chisel shape.
As to claim 1, prior art reference Hood discloses the invention as substantially claimed, but fails to disclose the connecting body is a single-piece, and irrigation and aspiration fluid lines that extend along the blade to the chisel shape and extend around the housing. Prior art reference Novak obviates the connecting body being a single-piece. Also, prior art references Banko, Baehr, Kerfoot, and Haddad each obviate having irrigation and aspiration fluid lines that extend around the housing. However, the references fail to teach irrigation and aspiration fluid lines that extend along the blade to the sharp chisel shape. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/MELANIE R TYSON/Primary Examiner, Art Unit 3771